 1   KEVIN R. STOLWORTHY, ESQ.
     Nevada Bar No. 2798
 2   MICHELLE D. ALARIE, ESQ.
     Nevada Bar No. 11894
 3   ARMSTRONG TEASDALE LLP
     3770 Howard Hughes Parkway, Suite 200
 4   Las Vegas, NV 89169
     Telephone: (702) 678-5070
 5   Facsimile: (702) 878-9995
     kstolworthy@atllp.com
 6   malarie@atllp.com
 7 Attorneys for Defendants/Counter-claimants Sportsman’s
   Royal Manor, LLC and Gary Brennan
 8
                               UNITED STATES DISTRICT COURT
 9
                                    DISTRICT OF NEVADA
10
   RSUI INDEMNITY COMPANY, a New
11 Hampshire Stock Company; and EVANSTON                Case No.: 2:20-cv-01484-RFB-VCF
   INSURANCE COMPANY, an Illinois corporation
12                                                      STIPULATION AND
                   Plaintiffs,                          [PROPOSED] ORDER TO
13                                                      EXTEND DISCOVERY
           vs.                                          DEADLINES WITHIN JOINT
14                                                      DISCOVERY PLAN AND
   SPORTSMAN’S ROYAL MANOR, LLC, a                      SCHEDULING ORDER (ECF NO.
15 Nevada Limited Liability Company; DOMONIQUE          56)
   BROWNING-PALMER, individually; GARY
16 BRENNAN, individually;                               [FIRST REQUEST]
17                 Defendants.
18
     SPORTSMAN’S ROYAL MANOR, LLC; GARY
19   BRENNAN;
20                 Counter-claimants,
21          vs.
22   RSUI INDEMNITY COMPANY; EVANSTON
     INSURANCE COMPANY; KAERCHER
23   CAMPBELL & ASSOCIATES INSURANCE
     BROKERAGE OF NEVADA, LLC; KAERCHER
24   INSURANCE, AN ALERA GROUP AGENCY,
     LLC; and DOE DEFENDANTS 1-10; ROE
25   DEFENDANTS 11-20;
26                 Counter-defendants.
27
           The parties, RSUI Indemnity Company (“RSUI”), Evanston Insurance Company
28
     (“Evanston”), Sportsman’s Royal Manor, LLC (“SRM”), Gary Brennan (“Brennan”),
                                             -1-
 1   Domonique Browning-Palmer (“Browning-Palmer”), Kaercher Campbell & Associates
 2   Insurance Brokerage of Nevada, LLC (“Kaercher Campbell”), and Kaercher Insurance, an Alera
 3   Group Agency, LLC (“Kaercher Insurance,” and with Kaercher Campbell, “Kaercher”)
 4 (collectively, the “Parties”), by and among the undersigned counsel, hereby submit this

 5   stipulation requesting that this Court extend all unexpired deadlines within the Joint Discovery
 6 Plan and Scheduling Order (ECF No. 56) by 180 days. This is the parties’ first request to extend

 7 discovery deadlines in this case. This stipulation is entered into in good faith and not for

 8 purposes of undue delay.

 9          The current Joint Discovery Plan and Scheduling Order provides the following current
10   discovery deadlines: Discovery Cut-Off: October 13, 2021; Amend Pleadings/Add Parties: July
11   15, 2021; Initial Expert: August 16, 2021; Rebuttal Expert: September 15, 2021; Dispositive
12   Motions: November 12, 2021; Pre-Trial Order: December 13, 2021 (subject to LR 26-1(b)(5)).
13   (ECF No. 56.)
14          In compliance with LR IA 6-1 and 26-3, the parties submit that good cause exists to
15   extend the above-referenced discovery deadlines by 180 days.
16          1.       Discovery completed
17          On August 10, 2020, RSUI and Evanston filed a Complaint against SRM, Brennan, and
18   Browning-Palmer seeking declaratory relief concerning their rights and obligations under certain
19   polices of excess insurance RSUI and Evanston issued to SRM and Brennan for policy period
20   March 13, 2015, to March 13, 2016, with respect to a claim for personal injury damages made by
21   Browning-Palmer arising out of a 2015 shooting at SRM’s property. (ECF No. 1.) Browning-
22   Palmer subsequently filed a lawsuit against SRM relating to the above-referenced claim that is
23   currently pending in the Eighth Judicial District Court, Clark County, Nevada, entitled
24   Browning-Palmer v. Hines, et al., Case No. A-17-755668-C (the “Underlying Action”). (Id.)
25          On October 13, 2020, SRM and Brennan filed a Counterclaim against RSUI, Evanston,
26   and new parties Kaercher arising out of the insurers’ and insurance brokers’ alleged conduct with
27   respect to their handling of the Browning-Palmer claim and the Underlying Action as well as the
28   sale of certain general liability and excess insurance policies to SRM and Brennan. (ECF No.

                                                   -2-
 1   14.) Thereafter, RSUI, Evanston, and Kaercher filed a number of motions to dismiss and to
 2   strike the Counterclaim. (ECF Nos. 21 – 22, 25 – 27, 32 – 34, 38, and 41 – 43.) On November
 3   24, 2020, SRM and Brennan filed a First Amended Counterclaim. (ECF No. 46.)               RSUI,
 4 Evanston, and Kaercher again filed a number of motions to dismiss and to strike the First

 5   Amended Counterclaim. (ECF Nos. 58 – 62.) The motions were fully briefed as of February 12,
 6   2021, and are pending at this time.
 7          Counsel for the parties attended a FRCP 26(f) conference on December 16, 2020. A
 8   Joint Discovery Plan and Scheduling Order was submitted by the parties on December 18, 2020
 9   (ECF No. 55), which was entered by this Court on December 21, 2020. (ECF No. 56).
10          RSUI served its Initial Disclosures on January 15, 2021, including producing more than
11   250 pages of documents. SRM and Brennan served their Initial Disclosures on January 15, 2021.
12   Browning-Palmer served her Initial Disclosures on January 15, 2021. Kaercher served their
13   Initial Disclosures on January 15, 2021. And finally, Evanston served its Initial Disclosures on
14   January 15, 2021, including producing approximately 153 pages of documents.
15          On March 8, 2021, RSUI served written discovery on Evanston, SRM, and Kaercher.
16 Such discovery included a First Set of Requests for Production to Evanston and Kaercher and a

17 First Set of Interrogatories and First Set of Requests for Production to SRM.

18          On March 8, 2021, RSUI also served two Notices of Issuance of Subpoena Duces Tecum
19 to Swett & Crawford and James River Insurance Company.

20          On March 30, 2021, SRM served written discovery on RSUI, Evanston, and Kaercher.
21 Such discovery included a First Set of Interrogatories and First Set of Requests for Production to

22 RSUI and Evanston, and First Set of Interrogatories, First Set of Requests for Production, and

23 First Set of Requests for Admission to Kaercher.

24          On April 27, 2021, Kaercher served its responses to RSUI’s First Set of Requests for
25   Production, including producing approximately 700 pages of documents with a First
26   Supplement to Initial Disclosures. In April 29, 2021, Kaercher served its responses to SRM’s
27   First Set of Interrogatories and SRM’s First Set of Requests for Admission. On May 7, 2021,
28   Kaercher served its responses to SRM’s First Set of Requests for Production. Kaercher served

                                                   -3-
 1   its Second Supplement to Initial Disclosures on May 18, 2021, including two new documents.
 2          Because the Underlying Action remains pending with continued documentation to be
 3   added to claims files as the Underlying Action progresses and discovery activity in this action
 4   related to SRM, Brennan, RSUI, and Evanston is likely to involve disclosure of information,
 5   documents, and materials relevant to the evaluation Browning-Palmer’s claim and/or the
 6   ongoing strategy for the prosecution, defense, and resolution of the Underlying Action, SRM,
 7   Brennan, RSUI, and Evanston spent a significant amount of time working out document
 8 production issues to alleviate such concerns. This effort was required to ensure that no party

 9 gained an unfair competitive advantage in the Underlying Action through production of

10   documents in the instant case. As a result, on June 9, 2021, the parties submitted a Stipulated
11 Confidentiality and Protective Order, which this Court entered on June 10, 2021 (ECF No. 80).

12 The parties are also currently negotiating another stipulation to allow for the withholding of

13   documents from Browning-Palmer related to SRM’s, RSUI’s, and Evanston’s evaluation of the
14   Browning-Palmer claim and/or the ongoing strategy for the prosecution, defense, and resolution
15   of the Underlying Action. The parties anticipate submitting that stipulation to this Court shortly.
16   Based on these ongoing discussions, RSUI and SRM provided each other and Evanston with
17   multiple extensions of the deadlines to respond to written discovery.
18          On June 11, 2021, SRM served a Subpoena Duces Tecum on CRC Insurance Services,
19   Inc. fka Swett & Crawford (“Swett & Crawford”), who SRM believes to be a wholesale
20   insurance broker that procured insurance policies for SRM.          On June 30, 2021, Swett &
21   Crawford advised SRM that it would be producing responsive documents located in its central
22 insurance files on or before July 12, 2021; however, Swett & Crawford advised that they did not

23 undertake a search of its emails across the company based on cost and burden concerns. SRM

24   intends to confer with Swett & Crawford to potentially limit the scope of the email searches to
25   certain custodian and search terms. If an agreement cannot be worked out, SRM believes that
26 motion practice may be necessary to compel Swett & Crawford’s compliance with the document

27 subpoena.

28          On June 23, 2021, RSUI served its responses to SRM’s First Set of Interrogatories and

                                                     -4-
 1   SRM’s First Set of Request for Production of Documents, including producing more than 400
 2   pages of documents.
 3          On June 23, 2021, Evanston served its responses to RSUI’s First Set of Requests for
 4 Production of Documents, SRM’s First Set of Interrogatories, and SRM’s First Set of Request

 5   for Production of Documents. Evanston produced approximately 600 pages of documents on
 6 June 24, 2021.

 7          On June 23, 2021, SRM served its responses to RSUI’s First Set of Interrogatories and
 8   RSUI’s First Set of Requests for Production of Documents, including producing more than
 9   1,600 pages of documents.
10          RSUI, Evanston, and SRM anticipate producing another round of documents as soon as
11   the above-mentioned stipulation concerning withholding from Browning-Palmer has been
12 entered by this Court.

13          On June 24, 2021, RSUI served another Notice of Issuance of Subpoena Duces Tecum to
14 CRC Insurance Services, Inc. f/k/a Swett & Crawford, notifying the parties that it would serve

15   the subpoena on July 2, 2021.
16          James River Insurance Company has not yet responded to the Subpoena Duces Tecum
17   issued by RSUI.
18          Given the current deadlines, the parties need to or have retained their respective experts
19   for this insurance coverage action.
20          2.      Discovery that remains to be completed.
21          As mentioned above, the parties continue to negotiate a needed stipulation to allow
22   RSUI, Evanston, SRM, and Brennan to freely produce documents relevant to Browning-Palmer’s
23   claim and defense of the Underlying Action without giving Browning-Palmer an unfair
24   advantage in litigating the Underlying Action. Once that stipulation is entered by this Court,
25   RSUI, Evanston, and SRM anticipate producing additional documents.
26          The parties also anticipate propounding additional written discovery requests based on
27   the parties current responses and document productions.
28          In addition, SRM is presently engaged in the meet-and-confer process with Kaercher

                                                   -5-
 1   concerning Kaercher’s responses to SRM’s written discovery, document production, and
 2 compliance with Fed. R. Civ. P. 26(a)(1)(A)(iv). Should the parties not be able to work out an

 3   agreement, a discovery motion may be necessary.
 4          RUSI is still waiting on James River Insurance Company to respond to the Subpoena
 5   Duces Tecum.
 6          As set forth above, SRM is awaiting Swett & Crawford’s document production in
 7 response to the Subpoena Duces Tecum. However, based on recent communications from Swett

 8 & Crawford, SRM anticipates that it will need to participate in a meet-and-confer with Swett &

 9   Crawford, and potentially discovery motion practice if the parties cannot reach an agreement on
10   the scope of Swett & Crawford conducting a limited email search.
11           The parties also still need to take the depositions of a number of fact witnesses, including
12   at a minimum the Fed. R. Civ. P. 30(b)(6) designee for party as well as those individual
13   personally involved in the procuring of the relevant insurance policies. The parties, however,
14 reserve their right to take other depositions. These depositions need to occur after documents

15 productions by the parties and third-parties are completed.

16          Expert discovery is also remaining. The parties will also need to take expert witness
17   depositions, which cannot be taken until experts are disclosed and reports exchanged.
18
            3.      Reason why the remaining discovery cannot be completed within the time
19                  limits set by the Scheduling Order.
            As demonstrated above, the parties have been actively engaged in discovery since
20
     attending the Fed. R. Civ. P. 26(f) conference, including propounding and responding to written
21
     discovery, document productions of thousands of pages of documents, conferring regarding the
22
     protective order and other document production issues, engaging in the meet-and-confer process,
23
     serving subpoena duces tecum on third-parties, and retaining their respective experts.
24
            Nevertheless, it is clear that the parties require additional time to conduct discovery. In
25
     particular, the expert disclosure deadline is approximately one month away, yet because of
26
     numerous issues that have arisen to maintain the privacy of certain documents from Browning-
27
     Palmer that are within SRM’s, Brennan’s, RSUI’s, and Evanston’s possession regarding the
28

                                                     -6-
 1   Browning-Palmer claim and defense of the Underlying Action, there have been delays in the
 2   parties responding to written discovery and producing documents. Although the parties did their
 3   best to swiftly work out a course of action, these delays were unavoidable. In addition, the
 4 parties are still awaiting document productions from third-parties including James River

 5   Insurance Company and Swett & Crawford.                  Last, SRM is presently in meet-and-confer
 6   discussions with Kaercher and intends to negotiate with Swett & Crawford to limit the email
 7   search protocol to address Swett & Crawford’s cost and burden claims. However, if the parties
 8 are unable to agree, SRM anticipates that court intervention may be necessary, which will further

 9 delay discovery.

10          As such, the parties seek a 180-day extension as a reasonable accommodation to allow
11   the parties to complete written discovery and document productions such that their respective
12 experts will have access to all relevant materials in formulating their opinions and reports.

13          This is the parties’ first request to extend discovery. Furthermore, this request is timely
14   and complies with LR IA 6-1 and LR 26-3 and the Scheduling Order entered in this case.
15          4.      Proposed discovery schedule.
16          The parties agree and propose a 180-day extension of the discovery deadlines as follows:
17                  a) Discovery Cut-off Date: April 11, 2022 (formerly October 13, 2021)
18                  b) Amend Pleadings/Add Parties: January 11, 2022 (formerly July 15, 2021)
19                  c) FRCP 26(a)(2) Disclosure of Initial Expert: February 10, 2022 (formerly
20                     August 16, 2021)
21                  d) FRCP 26(a)(2) Disclosure of Rebuttal Expert: March 14, 2022 (formerly
22                     September 15, 2021)
23                  e) Dispositive Motions: May 11, 2022 (formerly November 12, 2021)
24                  f) Pre-Trial Order: June 10, 2022 (formerly December 13, 2021), but if
25                     dispositive motions are filed, 30 days after decision on the dispositive motions
26                     or further order of the court.
27          The parties stipulate and request that the Court enter an order approving the proposed
28   discovery schedule as set forth above.

                                                        -7-
 1 Dated this 8th day of July, 2021.                     Dated this 8th day of July, 2021.
 2   ARMSTRONG TEASDALE LLP                              CHRISTIAN, KRAVITZ, DICHTER,
 3                                                       JOHNSON & SLUGA, PLLC
     By:      /s/ Michelle D. Alarie
 4         KEVIN R. STOLWORTHY, ESQ. (#2798)             By:    /s/ Tyler J. Watson
           MICHELLE D. ALARIE, ESQ. (#11894)                GENA L. SLUGA, ESQ. (#9910)
 5         3770 Howard Hughes Parkway, Suite 200            MARTIN KRAVITZ, ESQ. (#83)
           Las Vegas, Nevada 89169                          TYLER J. WATSON, ESQ. (#11735)
 6
                                                            8985 Eastern Avenue, Suite 200
     Attorneys for Sportsman’s Royal Manor, LLC             Las Vegas, Nevada 89123
 7   and Gary Brennan
 8                                                       Attorneys for RSUI Indemnity Company

 9    Dated this 8th day of July, 2021.                  Dated this 8th day of July, 2021.
10
     CLYDE & CO US LLP                                   LIPSON NEILSON P.C.
11
     By:      /s/ Peter J. Whalen                        By:    /s/ Amanda A. Ebert
12         PETER J. WHALEN, ESQ. (pro hac vice)             JOSEPH P. GARIN, ESQ. (#6653)
           JENNIFER D. MCKEE, ESQ. (#9624)                  AMANDA A. EBERT, ESQ. (#12731)
13         3960 Howard Hughes Parkway, Suite 500            9900 Covington Cross Drive, Suite 120
           Las Vegas, Nevada 89169                          Las Vegas, Nevada 89144
14

15   Attorneys for Evanston Insurance Company            Attorneys for Kaercher Campbell & Associates
                                                         Insurance Brokerage of Nevada, LLC and
16                                                       Kaercher Insurance, an Alera Group Agency,
                                                         LLC
17   Dated this 8th day of July, 2021.
18
     MATTHEW L. SHARP, LTD.
19
     By:      /s/ Matthew L. Sharp
20         MATTHEW L. SHARP, ESQ. (#4746)
           432 Ridge Street
21         Reno, Nevada 89509
22   Attorneys for Domonique Browning-Palmer
23

24                                              ORDER

25                                              IT IS SO ORDERED.

26
                                                UNITED STATES MAGISTRATE JUDGE
27                                              DATE: 7-15-2021
28

                                                   -8-
